State of New York
                  Supreme Court, Appellate Division
                     Third Judicial Department
Decided and Entered:   July 30, 2015                  519643/519645
                                                      519796/519797
                                                      519961/519970
                                                      519982
________________________________

In the Matter of the Claim of
   ANDREW C. STEVENS,
                    Respondent.

GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 1.)
_________________________________

In the Matter of the Claim of
  RYAN S. PLOUFFE,
                    Respondent.
                                           MEMORANDUM AND ORDER
GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 2.)
_________________________________

In the Matter of the Claim of
   MICHELLE L. TOMPKINS,
                    Respondent.

GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 3.)
                                 -2-   519643/519645
                                       519796/519797
                                       519961/519970
                                       519982

_________________________________

In the Matter of the Claim of
   MAUDESTINE HART,
                    Respondent.

GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 4.)
_________________________________

In the Matter of the Claim of
   JASON A. CRAWFORD,
                    Respondent.

GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 5.)
_________________________________

In the Matter of the Claim of
   CHRISTIAN P. WIEDEMANN,
                    Respondent.

GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 6.)
                                 -3-              519643/519645
                                                  519796/519797
                                                  519961/519970
                                                  519982

_________________________________

In the Matter of the Claim of
   RHONDA M. LYNCH,
                    Respondent.

GANNETT COMPANY INC.,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 7.)
________________________________


Calendar Date:   June 1, 2015

Before:   Lahtinen, J.P., Lynch, Devine and Clark, JJ.

                            __________


      Bond Schoeneck & King, PLLC, Syracuse (Peter A. Jones of
counsel) and The Zinser Law Firm, PC, Nashville, Tennessee (L.
Michael Zinser admitted pro hac vice), for appellant.

      James W. Cooper, Warrensburg, for Andrew C. Stevens and
others, respondents.

      Satterlee Stephens Burke & Burke, LLP, New York City (Mark
A. Fowler of counsel), for New York News Publishers Association,
amicus curiae.

                            __________
                              -4-                519643/519645
                                                 519796/519797
                                                 519961/519970
                                                 519982

Devine, J.

      Appeals from 14 decisions of the Unemployment Insurance
Appeal Board, filed December 19, 2013, December 24, 2013,
December 30, 2013, January 10, 2014 and January 14, 2014, which
ruled, among other things, that Gannett Company Inc. is liable
for additional unemployment insurance contributions on
remuneration paid to claimants and others similarly situated.

      The present appeals bear a striking similarity to prior
ones in which we found substantial evidence to support decisions
of the Unemployment Insurance Appeal Board holding that claimants
who contracted with Gannett Company Inc. or Gannett Satellite
Information Network, Inc. to deliver newspapers and other
publications were employees of those entities (see Matter of
Travis [Gannett Satellite Info. Network, Inc.–Commissioner of
Labor], 127 AD3d 1349, 1349 [2015]; Matter of Gager [Gannett
Satellite Info. Network, Inc.–Commissioner of Labor], 127 AD3d
1348, 1348-1349 [2015]; Matter of Hunter [Gannett Co.,
Inc.–Commissioner of Labor], 125 AD3d 1166, 1167-1168 [2015];
Matter of Armison [Gannett Co., Inc.–Commissioner of Labor], 122
AD3d 1101, 1102-1103 [2014], lv dismissed 24 NY3d 1209 [2015]).
Suffice it to say, we perceive no factual distinctions that would
warrant a different result in the appeals now before us.
Gannett's remaining arguments have been examined and are wholly
without merit.

     Lahtinen, J.P., Lynch and Clark, JJ., concur.
                        -5-                  519643/519645
                                             519796/519797
                                             519961/519970
                                             519982

ORDERED that the decisions are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court